     Case: 1:04-cr-00778 Document #: 761 Filed: 01/04/19 Page 1 of 4 PageID #:2409



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
        Plaintiff,                                )
                                                  )           04 CR 778
v.                                                )           Judge Virginia M. Kendall
                                                  )
WILLIAM KURCZODYNA                                )
                                                  )
        Defendant.                                )

                 DEFENDANT’S SECOND UNOPPOSED MOTION FOR
               AN EXTENSION OF TIME WITHIN WHICH TO RESPOND
             TO THE GOVERNMENT’S MOTION FOR A TURNOVER ORDER

        Defendant, William Kurczodyna, by and through his attorneys, the Law Office of Damon

M. Cheronis, pursuant to the Due Process and Effective Assistance of Counsel Provisions of the

Fifth and Sixth Amendments to the United States Constitution, respectfully requests the Court

grant an additional twenty-one (21) days for the defense to respond to the government’s motion for

a turnover order until January 31, 2019.

        In support of this motion, Mr. Kurczodyna, through counsel, submits the following:

        1.      On August 21, 2004, Mr. Kurczodyna was charged along with 21 other co-defendants

with various counts of fraud, including mail fraud in violation of 18 U.S.C. § 1341, for his role in

a fraud scheme centered on submitting false and fraudulent auto insurance claims related to Auto

City Rebuilders. Dkt. # 1.

        2.      After pleading guilty, on April 9, 2007, Mr. Kurczodyna was sentenced to a term of

incarceration of a year and a day, three years of supervised release, and to pay a restitution amount

of $1,307,515.00. Dkt. # 443. The restitution order was imposed jointly and severally upon Mr.
   Case: 1:04-cr-00778 Document #: 761 Filed: 01/04/19 Page 2 of 4 PageID #:2410



Kurczodyna and certain co-defendants, and the schedule of payments required that Mr. Kurczodyna

pay 10% of his net monthly income until the judgment is satisfied. Dkt. # 443.

       3.      In order to satisfy the outstanding balance of $753,336.44, on November 19, 2018,

the government filed a motion for turnover order asking the Court to direct the third party’s holding

IRA accounts of Mr. Kurczodyna’s to turn over certain funds from those accounts to satisfy Mr.

Kurczodyna’s outstanding restitution obligation. Dkt. # 750.

       4.      On November 26, 2018, the Court entered an order granting the government’s

motion and the relief requested therein.

       5.      That order was most recently stayed on December 19, 2018, allowing Mr.

Kurczodyna until January 10, 2019 to file a response, if any. Dkt. # 760.

       6.      Counsel and Mr. Kurczodyna have been conferring about his options regarding the

turnover order. Before making a decision as to how to proceed, counsel would like to further confer

with the Assistant United States Attorney assigned to this matter.

       7.      As a result of the current government shutdown, however, that attorney is currently

on furlough.

       8.      Thus, Mr. Kurczodyna, through counsel, respectfully asks for an additional twenty-

one (21) days, until January 31, 2019, in which to file a response to the government’s motion for a

turnover order.

       9.      This request is made in good faith and not for purposes of delay. Undersigned

counsel has spoken to the United States Attorney assigned to this matter and can represent the

government has no objection to this request.




                                                 2
   Case: 1:04-cr-00778 Document #: 761 Filed: 01/04/19 Page 3 of 4 PageID #:2411



                                             Respectfully submitted,


                                             /s/ Damon M. Cheronis
                                             Damon M. Cheronis

                                             /s/Ryan J. Levitt
                                             Ryan J. Levitt,
                                             Attorneys for Defendant.

Law Office of Damon M. Cheronis
140 S. Dearborn Street Suite 411
Chicago, IL 60603
(312) 663-4644
damon@cheronislaw.com
ryan@cheronislaw.com




                                         3
   Case: 1:04-cr-00778 Document #: 761 Filed: 01/04/19 Page 4 of 4 PageID #:2412



                                 CERTIFICATE OF SERVICE

I, Damon M. Cheronis, hereby certify that on January 4, 2019, I electronically filed the foregoing
Second Unopposed Motion for an Extension of Time with the Clerk of the U.S. District Court for
the Northern District of Illinois, Eastern Division, by using the CM/ECF system. I certify that all
participants in the case are registered CM/ECF users and that service will be accomplished by the
CM/ECF system.

                                             s/ Damon M. Cheronis
                                             Damon M. Cheronis
                                             Law Office of Damon M. Cheronis
                                             140 S. Dearborn Street Suite 411
                                             Chicago, Illinois 60603
                                             (312) 663-4644
                                             damon@cheronislaw.com




                                                4
